Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendment to claims 1-6 and 9-11 and the cancellation of claims 7-8 and 12-20.
Response to Amendments
The amendment filed on 09/13/2022 has been considered. All of the drawing, specification, and claim objections and the 112(b) rejections have been overcome. The amendments to claims 1-6 and 9-11 necessitated corresponding amendment to the rejection of the claims and raised additional claim objections. This action is final necessitated by amendments.

Claim Objections
Claims 1-5 and 10-11 are objected to because of the following informalities: 
Claim 1, pg. 3, line 1 “closing lid” should read “closing a lid”.
Claim 1, pg. 4, line 2 “and fasteners” should read “and said fasteners”.
Claim 2 and 5, line 1 “claim 1 wherein” should read “claim 1, wherein”.
Claim 3-4, line 1 “claim 2, wherein” should read “claim 2, wherein”.
Claim 10-11, line 1-2 “claim 6 wherein” should read “claim 6, wherein”.

Response to Arguments
Applicants’ argument filed on 09/13/2022 have been fully considered but they are not persuasive.

The examiner respectfully notes that the prior art Edward J. Burke (US-8220298-B2), Morris Falk (US2268743A), and Robert H. Laauwe et al. (US-4126224-A) used in claim rejections -35 USC § 103 of claims 1-6 and 9-11 met all of the structural limitations as claimed in the claim set filed on 04/22/2020.
The examiner respectfully points out that the primary prior art Burke (US-8220298-B2) teaches most of the claimed limitations and most of the claimed structural interaction among the claimed limitations of the claimed locking system of the instant invention by teaching the self-latching locking assembly 21, lid 22, and enclosure 80 and as shown in figs. 1-20. But fails to teach a non-conductive cover 77, bottom portion 79 with recesses 91, and tangs 89. 

 The secondary prior art Falk (US2268743A) teaches spring-latch lock with a cover 16 that can be made from ornamental plastics, synthetic plastics, extruded or die cast synthetic plastics (pg. 3, left column, 40-46) where plastics are known non-conductive materials. Cover 16 is taught and shown (figs. 1-6 of Falk) as being placed on top of the internal mechanism of the latch lock to conceal, protect, and shelter the internal mechanism which in turn corresponds to shielding, protecting, and concealing the components of the self-latching locking assembly that it would cover including protecting the covered components from electrical-shock due to the inherent properties of the plastic material used in manufacturing cover 16. 
 
While the supporting prior art Laauwe  (US-4126224-A) teaches the claimed recesses 91 in the form of slots 7 that have narrow and wide portions and teaches the claimed tangs 89 in the form of lugs 6, where the lugs 6 and slots 7 are manufactured with their respective plastic cover A and plastic tray container B (figs. 1-13), as explained above, plastics are inherently non-conductive materials. It is respectfully noted that “tangs having a top curved lip portion” were not claimed in the examined claim set filed on 04/22/2020 but is claimed in the amended claim set filed on 09/13/2022.

Hence, the prior art Falk and Laauwe complement the draw backs of Burke and teach the claimed structural limitations that Burke fails to teach.
The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it is obvious to combine the prior art Falk and Laauwe to complement the drawbacks of Burke (such as a non-conductive cover including a bottom portion with recesses that have a wide and a narrow portion, and tangs which engage the recesses), and teach the claimed limitations that Burke fails to teach in claims 1-20, and as discussed above and detailed claim rejections -35 USC § 103 of claims 1-20 in the non-final office action filed on 06/20/2022.

The examiner respectfully points out that the applicant's arguments are more limiting than the claim language. The broad recitation of the claim language does not prohibit the broad interpretation of the claimed limitations and their claimed structural interaction and as detailed in the claim rejection section of the non-final office action filed on 06/20/2022.

The examiner respectfully maintains that the claimed limitations are taught by the prior art of record Edward J. Burke (US-8220298-B2), Morris Falk (US2268743A), and Robert H. Laauwe et al. (US-4126224-A). 
Claims 1-6 and 9-11 remain rejected (taking in account the cancellation of claims 7-8 and 12-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Edward J. Burke (US-8220298-B2) hereinafter Burke, in view of Morris Falk (US2268743A) hereinafter Falk

Regarding claim 1, 
While Burke teaches While Burke teaches a shielded locking system (Abstract, line1; locking system) for securely closing lid (22) on an enclosure (80), comprising:

a locking assembly (21), the locking assembly comprising: 
a spring-biased slide member (40) positioned on an underside of the lid (figs. 1-4, 14, and 16-20; slide member 40 is attached to the underside of lid 22 which faces the interior region of enclosure 80);

an L-bolt (52) having a leg portion (56) thereof coupled to the slide member (figs. 1-4 and 14; L-Bolt 52 connects to the slide member 40 via opening 54); 

the L-bolt having an elongated shaft portion (the upright shaft of L-bolt 52) thereof rotatable in a slotted housing (61) that securely retains the L-bolt under the lid (figs. 1-4, 9-10, and 13-14; Col. 4, line 46-Col. 5, line 18); 

the slide member having a latch portion (42) thereof adapted to engage a rim (100) or another abutment on an inside of the enclosure (figs. 15-20; the interior region of enclosure 80 that is enclosed by wall 94) when the lid is forced down over an opening in the enclosure (Col 5, line 20-38; upper opening), a downward force (fig. 17; Col. 5, line 47-67 and Col. 6, line 1-43; a downward force) on the lid progressively causing the latch to retract against a spring-bias (figs. 16-18; slide member 40 compresses spring 44 as latch 42 is pushed by rim 100), from contact with the rim or abutment, and then snap the latch into a spring-biased locking position (Fig. 19; Col. 6; line 35-40; the spring-biased locking position) under the rim or abutment (figs. 15-20; tapered edge 108 of latch 42 snaps to latch into notch 92 under rim 100  at the spring-biased locking position); 

the shaft portion of the L-bolt accessible from the exterior of the lid for rotating the L-bolt to retract the latch against the spring-bias and from its locking position sufficiently for removing the lid from the enclosure(figs. 9-10 and 20; Col. 6; line 27-43; to open the enclosure of box 80 by removing lid 22, a wrench 110 is used to turn the L-bolt 52 via locking nut 64 to compress spring 44 and retract latch 42 sufficiently away from its locked position); and

fasteners (28) for attaching the locking assembly to a lower surface of the lid (figs. 1-4, 14, and 16-20; Col. 3, line 30-31; underside of the lid); and -3- 118779428.1Appin No. 16/855,820 
Amdt date September 13, 2022 Reply to Office action of June 20, 2022But Burke fails to teach a non-conductive cover positioned over and connected to the locking assembly having a profile to shield the L-bolt and fasteners from electrical conductivity from within the enclosure.

Falk teaches a non-conductive cover (16) positioned over and connected to the locking assembly having a profile (fig. 1-6; cover 16 is in a shape of an irregular sided cuboid with straight sides and a rounded end) to shield the L-bolt and fasteners from electrical conductivity from within the enclosure (fig 1-4 and 6 of Falk; pg. 3 left column, line 40-53; cover 16 can be made from modern synthetic plastics and extruded or die cast synthetic plastics which are inherently non-conductive materials. The plastic cover 16 of Falk is super-positioned to completely surround and enclose all of the internal mechanism of the spring latch lock that is attached to the back plate 10 including, bolt head 14, spring 26, holes 11 and reinforced portions 58, and means for fastening the back plate and cover 16).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke by incorporating the plastic cover as disclosed by Falk because a cover that is made of plastic material to be super-positioned over the internal mechanical components is a marketable feature that is known and easy to manufacture into appealing shapes and various designs).

Regarding claim 5, 
Burke as modified above teaches the shielded locking system of claim 1 wherein the cover has an open end (figs. 3-6 of Falk; the open space in between the two reinforced portions 58 of the straight end of cover 16 placed next to vertically upstanding wall 12) for passage of the latch to engage the rim or another abutment on the inside of the enclosure (figs. 1-3 of Falk; bolt head 14 slides through the opening in between the two reinforced portions 58 of cover 16 and through opening 13 of wall 12 to latch into the strike plate S/rim or abutment).


Claim 2-4, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Edward J. Burke (US-8220298-B2) hereinafter Burke, in view of Morris Falk (US2268743A) hereinafter Falk, in further view of Robert H. Laauwe et al. (US-4126224-A) hereinafter Laauwe

Regarding claim 2, 
While Burke as modified above teaches the shielded locking system of claim 1 wherein the cover includes a bottom portion (figs. 1-6; the collective of the surrounding side walls of cover 16 enclosed between the reinforced portions 59 and back plate 10). But Burke as modified above fails to teach having recesses for receipt of tangs on the locking assembly.

Laauwe teaches recesses (7) for receipt of tangs (6) on the locking assembly (figs. 1-3 and 9-13 of Laauwe; plastic cover A and lower tray container B include lugs 6 that engages slots 7, respectively).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke as modified above by incorporating slots on the bottom portion of the cover and lugs on the guide frame of the locking system and as disclosed by Laauwe because slot and lug couplings are known and secure sliding couplings that are simple in design, easy to manufacture , assembly, and disassemble which reduces maintenance time.

Regarding claim 3, 
Burke as modified above teaches the shielded locking system of claim 2 wherein the recesses have a wide portion and a narrow portion (as shown in the annotated figure of fig. 1 of Laawe, below) allowing the tangs to pass through the wide portion and engage the bottom portion at the narrow portion [figs. 1-3 and 9-13 of Laauwe; lugs 6 slide through and leave the wide portion of slot 7 (starting at fig. 13 to 11) to slide into the narrow portion to close and lock the tray container B under its cover A (starting at fig. 10 to 9)].

    PNG
    media_image1.png
    321
    498
    media_image1.png
    Greyscale

Regarding claim 4, 
Burke as modified above teaches the shielded locking system of claim 2 wherein the bottom portion includes a fastener portion (58) extending away from the bottom portion which shields the fasteners for attaching the locking assembly to the lid (figs. 1-6 of Falk; the reinforced portions 58 extend from the surrounding side walls of cover 16 to accommodate screws 15).

Regarding claim 6, 
A shielded self-latching locking system (21) for securely closing a lid (22) on an enclosure (80), comprising:  


Reply to Office action of June 20, 2022an elongated guide frame (26) secured to an underside of the lid (fig. 1-4, 6, 11-14, and 16-20; guide frame 26 is attached to the underside of lid 22),

a resilient spring member (44) disposed in the guide frame (figs. 1-4, 7, 14-20);

a slide member (40) disposed in the guide frame and coupled to the spring member therein (figs. 1-4, 7, 14-20; spring 44 is compressed in-between the walls of the U-shaped channel 45 and the rear wall 50), the slide member having a latch portion (42) thereof positioned to engage an abutment (100) located on an inside of the enclosure (figs. 15-20; the interior region of enclosure 80 that is enclosed by wall 94) when the lid is forced down over an opening in the enclosure (Col 5, line 20-38; upper opening closed by lid 22); 

the spring member normally biasing the latch to an extended position (fig. 1-2, 14, 17, and 19; Col. 3, line 52-56; tapered latch 42 in an extended position) adapted for contact with the abutment on the enclosure (fig. 19; the latch 42 snaps with its tapered end 108 to latch into notch 92 under rim 100 when pushed to extend into the locked position),

the slide member adapted to slide in the guide frame, against a bias of the spring member (spring force that keeps the spring extended), to a retracted position (fig. 18; latch 42 in the retracted potion) due to the latch contacting the abutment (figs. 16-18), when the lid is forced down over the opening of the enclosure due to a downward force applied to a top of the lid (fig. 18; Col. 1, line 33-37 and line 56-66; Col. 2, line 6-11; Col. 5, line 47-62; Col. 6, line 7-12 and line 35-40; downward force shown as a vertical downward pointing arrow),

the slide member adapted to move with a snap-action (a snap-action) to the extended position, under the bias of the spring member, when said downward force causes the latch to bypass and release from contact with the abutment on the enclosure (fig. 18-19; Col. 1, line 60-66; latch 42 is pushed by the compressed spring 44 into a snap action from the retracted position and snaps to extend under rim 100 to latch into notch 92 at the locked position); 
the latch in said extended position being retained in a locking position (fig. 1 and 19; when the lid closes the enclosures’ opening, the locking assembly 21 is maintained extended in a locking position with latch 42 latched into notch 92 under the force of spring 44) beneath the abutment via the bias of the spring member; 

an L-bolt (52) having a shaft portion (the upright shaft of L-bolt 52) thereof positioned in the lid adjacent the slide member (figs. 2, 4, 9-10, and 14) and a leg portion (56) thereof coupled to the slide member between the spring member and the latch (fig. 1 and 3; right-angle Leg 56 is positioned in opening 54 of slide member 40), 

the guide frame guiding spring-biased axial travel of the slide member between the extended and retracted positions, in unison with rotation of the shaft portion of the L-bolt (figs. 1-14, 14, and 17-20; Col. 1, line 49-56; Col. 2, line 2-6; Col. 4, line 4-23; Col.5, line 64-67; Col 6, line 1-2 and line 15-43), 

the shaft portion of the L-bolt accessible from the exterior of the lid for rotating the L-bolt to retract the latch from the locking position and against the spring-bias sufficiently for removing the lid from the enclosure (fig. 20; Col. 6 line 27-43; socket wrench 110 turns nut 64 to move the latch 42 and the L-bolt 52 from the locked to the unlocked position); and

But Burke fails to teach a non-conductive cover positioned over and connected to the guide frame to shield the L-bolt from electrical conductivity from within the enclosure, 

Falk teaches a non-conductive cover (16) positioned over and connected to the guide frame to shield the L- bolt from electrical conductivity from within the enclosure (fig 1-4 and 6 of Falk; pg. 3 left column, line 30-53; cover 16 can be made from modern synthetic plastics and extruded or die cast synthetic plastics which are inherently non-conductive materials. The plastic cover 16 of Falk is super-positioned to completely surround and enclose all of the internal mechanism of the spring latch lock that is attached to the back plate 10 including, bolt head 14, spring 26, and the means for fastening back plate and cover 16)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke by incorporating the plastic cover as disclosed by Falk because a cover that is made of plastic material is a marketable feature that is known and easy to manufacture into appealing shapes and various designs).
Falk teaches a bottom portion (figs. 1-6; the collective of the surrounding side walls of cover 16 that are enclosed between the reinforced portions 59 and the back plate 10/guide frame)

Burke fails to teach the guide frame having tangs extending outwardly from the guide frame, the tangs having a top curved lip portion; wherein the cover includes a bottom portion having recesses for receipt of the tangs on the guide frame, and wherein the recesses have different sized portions allowing the tangs to pass through the bottom portion in a first position and the top curved portion of the tangs engaging a top surface of the bottom portion in a second position.

Laauwe teaches the guide frame having tangs (6) extending outwardly from the guide frame, the tangs having a top curved lip portion (col. 5, line 24-27; the top corners of lugs 6 can be rounded); wherein the cover includes a bottom portion having recesses (7) for receipt of the tangs on the guide frame (figs. 1-3 and 9-13; lugs 6 engage slots 7), and wherein the recesses have different sized portions  (as shown in the annotated figure of fig. 1, above; slots 7 include wide and narrow portions/openings) allowing the tangs to pass through the bottom portion in a first position (fig. 2 and 13) and the top curved portion of the tangs engaging a top surface (7b) of the bottom portion in a second position (fig. 10).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke as modified above by incorporating lugs  onto the guide frame and the slots into the bottom portion of the cover of the locking system and as disclosed by Laauwe because lugs and slots are known and secure sliding couplings that are simple in design, easy to manufacture , assembly, and disassemble which reduces maintenance time.

Regarding claim 9, 
Burke as modified above teaches the shielded self-latching locking system of claim 6 wherein the
bottom portion further shields fasteners (col. 49-53; fastening means) for attaching the guide frame to the lid (figs. 1-6; The plastic cover 16 of Falk is super-positioned to completely surround and enclose back plate 10 and all of the internal mechanism of the spring latch including holes 11, reinforced portions 58, and means for fastening the back plate and cover 16).

Regarding claim 10, 
Burke as modified above teaches the shielded self-latching locking system of claim 6 wherein the cover has an open end (figs. 3-6 of Falk ; the open space in between the two reinforced portions 58 of the straight end of cover 16 placed next to vertically upstanding wall 12) for passage of the latch to engage the abutment on the inside of the enclosure (figs. 1-3 of Falk; bolt head 14 slides through the opening in between the two reinforced portions 58 of cover 16 and through opening 13 of wall 12 to latch into the strike plate S/abutment).

Regarding claim 11, 
Burke as modified above teaches the shielded self-latching locking system of claim 6 wherein the bottom portion has a flange portion (the collective made out of the plastic material at the top and sides along the length of the plastic cover 16) for covering the leg portion of the L-bolt (fig. 1, 3, 5-6 of Falk).

Burke as modified above disclose a plastic cover 16 that is inherently non-conductive and has a top and sides forming a collective that surrounds and encloses all of the mechanical components of the sliding latch that are mounted on the back plate 10 and underneath the collective.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that the collective made of the top and sides of the plastic cover 16  perform the same function and achieves the same result as the claimed flange by surrounding and enclosing all of the mechanical components of the sliding latch head 14 that are mounted on the back plate 10 and underneath the plastic cover 16 as would the claimed flange portion cover the leg-portion of the L-bolt. 


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  This action is final necessitated by amendments.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as following:
David E. Monk et al. (US-5433588-A) teaches a peristaltic pump including a rotor, rollers, a flexible tube, a cover with tangs, and a front panel with recesses, where each recess is made of portions of different widths. the invention offers a simple design with minimum amount of parts that are inexpensive to manufacture and where the flexible tube can be easily replaced.

Tina Thompson et al. (US-20080213043-A1) teaches a pick hole guard for manhole covers that are used to cover underground utility systems, such as telephone, electric, gas and sewage systems. The invention includes a base, a biasing member, and a guard member. The invention can be made from steel, aluminum, nylon, or plastic or any other material and offers movable guard members that prevents the disposal of undesirable and dangerous waste products into the pick holes.

Michael Havard (EP-2543800-A1) teaches a device for locking and unlocking manhole covers for underground networks. The invention includes a sliding bolt, covering element, a striker, and a key. The invention offers a simple locking mechanism that can be easily unlocked using a key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675  
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675